Order entered January 10, 2017




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-16-00540-CR
                                    No. 05-16-00541-CR

                       JAAIBER DENZEL RANDALL, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 5
                                 Dallas County, Texas
                   Trial Court Cause Nos. F16-52855-L & F16-52856-L

                                         ORDER
      The Court has before it appellant’s motion to extend time to file his pro se response. We

GRANT the motion and ORDER his pro se response filed on or before February 3, 2017.


                                                    /s/   LANA MYERS
                                                          JUSTICE